DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: the apparatus of independent claims 1 defines over the prior art of record because the prior art does not teach, suggest, or render obvious a horizontal transport assembly configured to selectively engage with the basket and that actuates to move the basket between a plurality of horizontal positions to thereby move the basket and any food products therein between the at least one cooking chamber and other kitchen stations adjacent the fryer, wherein the other kitchen stations adjacent the fryer include a freezer/dispenser unit located on one side of the at least one cooking chamber and configured to automatically deliver food products into the baskets for cooking at the fryer and a hot holding station located on an opposite side of the at least one cooking chamber from the freezer/dispenser unit, the hot holding station being where cooked food products from the fryer are packaged and prepared for delivery to customers, the horizontal transport assembly comprising a first securing mechanism configured to selectively attach with a first receiving mechanism located on one side of the basket, the first receiving mechanism being a round rod projecting outwardly from the one side of the basket.
The apparatus of independent claims 5 defines over the prior art of record because the prior art does not teach, suggest, or render obvious a horizontal transport assembly configured to selectively engage with the basket and that actuates to move the basket between a plurality of horizontal positions to thereby move the basket and any food products therein between the at least one cooking chamber and other kitchen stations adjacent the fryer, the horizontal transport assembly comprising a first securing mechanism configured to selectively attach with a front receiving mechanism located on a front side of the basket, and a second securing mechanism configured to selectively attach with a rear receiving mechanism located on a rear side of the basket, wherein the first and second securing mechanisms continuously maintain at least two points of contact with the basket whenever the basket is engaged with the horizontal transport assembly, which allows the basket to pivot in a controllable manner, wherein the first and second securing mechanisms include first and second hooks, wherein each of the first and second hooks further comprise: a first portion located directly below an opening of the hook, and a second portion bounded on three sides by walls of the hook and configured to provide a locked position for pivoting movement of the basket.
The method of independent claim 15 defines over the prior art of record because the prior art does not teach, suggest, or render obvious handing off the basket from the vertical transport assembly into selective engagement with a horizontal transport assembly that actuates to move the basket between a plurality of horizontal positions, wherein the horizontal transport assembly includes a first securing mechanism that selectively attaches with a first receiving mechanism in the form of a round rod projecting from one side of the basket, so as to selectively engage the basket for movement by the horizontal transport assembly; and moving the basket with the horizontal transport assembly between a position above the cooking chamber and other kitchen stations adjacent the fryer configured to deliver uncooked food products into the basket or configured to receive cooked food products from the basket, wherein the other kitchen stations adjacent the fryer include a freezer/dispenser unit and a hot holding station positioned on opposite sides of the cooking chamber, and moving the basket with the horizontal transport assembly further comprises: moving the basket to the freezer/dispenser unit and actuating the freezer/dispenser unit to automatically deliver food products into the basket; and moving the basket to the hot holding station to automatically dump cooked food products from the basket into the hot holding station.

The closest prior art references are Baraundun et al [US 2020/0345179A1], Caron et al [Pat. No. 5,142,968], and JP 63288117A which all teach automated fryer systems with horizontal and vertical transport assemblies, but do not teach, suggest, or render obvious all of the above limitations, in particular the freezer and holding areas at opposite ends as well as the specific securing mechanism features. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW E BECKER whose telephone number is (571)272-1396. The examiner can normally be reached 8am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DREW E BECKER/Primary Examiner, Art Unit 1792